
	

113 HR 5706 IH: Nazi Social Security Benefits Termination Act of 2014
U.S. House of Representatives
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5706
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2014
			Mrs. Carolyn B. Maloney of New York (for herself, Mr. Chaffetz, Mr. Lance, Ms. Castor of Florida, Mr. McGovern, Mr. King of New York, Mr. Johnson of Georgia, Mr. Cicilline, Mr. Ellison, Mr. Murphy of Florida, Mr. Israel, Mr. Kilmer, Ms. Speier, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To deny Social Security benefits and other benefits to individuals whose citizenship has been
			 revoked or renounced on the basis of their participation in Nazi
			 persecution.
	
	
		1.Short titleThis Act may be cited as the Nazi Social Security Benefits Termination Act of 2014.
		2.FindingsCongress finds the following:
			(1)The United States of America serves as a beacon of refuge to thousands of victims fleeing
			 religious, ethnic, racial, and other forms of persecution around the world
			 and has become the home to thousands of survivors of the Nazi Holocaust.
			(2)In order to safeguard the integrity of the refugee and asylum system that has provided safety to
			 those who fled the Holocaust, and in order to ensure that those survivors
			 do not have to share their adopted homeland with their former persecutors,
			 the policy of the United States has been that this country should not
			 provide safe haven for those who participated in acts of Nazi persecution.
			(3)Congress enacted laws specifically to exclude or to remove participants of Nazi persecution from
			 the United States and never intended that those individuals should be
			 entitled to the benefits of citizenship or residency.
			3.Denial of Federal Public Benefits to Nazi Persecutors
			(a)In GeneralThe following paragraphs shall apply notwithstanding any other provision of law:
				(1)Social security benefitsA participant in Nazi persecution is not eligible for any benefit under sections 202 or 223 of the
			 Social Security Act (42 U.S.C. 402; 423).
				(2)Supplemental Security Income benefitsA participant in Nazi persecution is not eligible for any benefit under title XVI of the Social
			 Security Act (42 U.S.C. 1381 et seq.), including any supplemental payment
			 pursuant to an agreement for Federal administration under section 1616(a)
			 of such Act (42 U.S.C. 1382e) and any payment pursuant to an agreement
			 entered into under section 212 of Public Law 93–66.
				(b)Participant in Nazi persecution definedFor purposes of this Act, the term participant in Nazi persecution means an individual—
				(1)with respect to whom an order admitting the individual to citizenship has been revoked under
			 section 340 of the Immigration and Nationality Act in any case in which
			 such revocation is based on conduct described in section 212(a)(3)(E)(i)
			 of such Act (relating to participation in Nazi persecution); or
				(2)who has lost status as a national of the United States by voluntary renunciation under section
			 349(a)(5) of the Immigration and Nationality Act pursuant to a settlement
			 agreement entered into with the Attorney General in which such individual
			 has admitted to conduct described in section 212(a)(3)(E)(i) of such Act
			 (relating to participation in Nazi persecution).
				(c)Notification of disqualificationAs soon as practicable after the Attorney General determines that an individual is a participant in
			 Nazi persecution, the Attorney General shall notify the Commissioner of
			 Social Security of the identity and residence of such individual.
			(d)Effective dateThis section shall apply with respect to benefits for months beginning after the date of the
			 enactment of this Act.
			4.Report
			(a)In GeneralNot later than 180 days after the date of the enactment of this Act and annually thereafter, the
			 Attorney General shall, in cooperation with the Commissioner of Social
			 Security, submit to Congress a report that includes the following with
			 respect to the year preceding the submission of such report—
				(1)an identification of the total number of individuals that the Attorney General has determined to be
			 participants in Nazi persecution;
				(2)an identification of the total number of individuals—
					(A)with respect to whom the Attorney General pursued revocation of citizenship under section 340 of
			 the Immigration and Nationality Act based on conduct described in section
			 212(a)(3)(E)(i) of such Act (relating to participation in Nazi
			 persecution) and such revocation was denied; and
					(B)with respect to whom the Attorney General pursued a settlement agreement with such individual for
			 voluntary renunciation of status as a national of the United States in
			 which such individual admitted to conduct described in section
			 212(a)(3)(E)(i) of such Act (relating to participation in Nazi
			 persecution) and such agreement was not completed;
					(3)an identification of the total number of individuals with respect to whom the Attorney General is
			 actively investigating participation in Nazi persecution;
				(4)an identification of the total number of individuals with respect to whom the Attorney General has
			 submitted a notification of disqualification to the Commissioner of Social
			 Security as required under section 3(c); and
				(5)an accounting of the amount and frequency of payments under sections 202 or 223 of the Social
			 Security Act, title XVI of the Social Security Act, or section 212 of
			 Public Law 93–66 that were received by each participant in Nazi
			 persecution prior to the date on which the Commissioner of Social Security
			 received the notification of disqualification for such individual as
			 required under section 3(c).
				
